Title: Deborah Franklin: Power of Attorney, 14 October 1768
From: Franklin, Deborah
To: 



October 14, 1768
Whereas my Husband Benjamin Franklin late of this City of Philadelphia but now of London Esqr. by his Letter of Attorney dated the Fourth Day of April, ADomi. 1757, did constitute and appoint me the Subscriber his Attorney to negotiate settle and transact all his private Affairs and Business in America with power to substitute an Attorney under me for that purpose Now in pursuance of the said power to me given I do hereby substitute authorize and appoint James Wilson of Reading in Berks County Esqr. to acknowledge Satisfaction on Record of the Mortgage Moneys due to the said Benjamin Franklin from the Estate of William Maugridge deceased by Virtue of an Indenture of Mortgage executed by the said William Maugridge bearing Date the Ninth Day of December ADomi. 1763 provided always and upon this Condition that Sarah Drury doth before the said Acknowledgement of Satisfaction pay unto my said Attorney the Sum of One hundred and four pounds and doth assign over so many Bonds to the said Benjamin Franklin to be payable to him from [blank] Ferree purchaser of the Mortgaged premises as shall amount in Value to the Sum due to the said B. Franklin. In Witness whereof I have hereunto set my hand and Seal this fourteenth Day of October 1768.
D Franklin
  Sealed and Delivered  In the presence of


Nicholas Waln Berks ss. The 14 Day of Octr. 1768 appeared the abovenamed Deborah Franklin and acknowledged the above writing to be her Act and Deed Coram
John Patton

  
Berks County ss Entered of Record in the office for Recording of Deeds at Reading in and for the said County of Berks in Mortgage Book B a[t?] page 165 In Testimony Whereof I have hereunto set my Hand and the seal of the said County the Twenty first Day of November Anno Domini 1768.
James Read Rec. ib.

 
Endorsed: Power of Attorney from Mrs Franklin to Jas Wilson